DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2021.  
The method of mechanical manufacture for producing the vehicle body part is not part of the claim 1.  The Method claims remain withdrawn.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 line 1 – “Vehicle body” should be “A vehicle body”
Claim 1 line 10 – “counter” should be “contour”
Claim 1 line 14 – “supportingproportion” should be “supporting proportion”
Claim 4 line 4 – “betweenthe” should be “between the”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirotaka et al. (JP2017092067A, hereinafter “Hirotaka”).
Regarding claim 1, Hirotaka discloses vehicle body part (120; Fig. 1, ¶ 16) of a  motor vehicle (100; Fig. 1, ¶ 16) with at least one frame component (121(120); Figs. 1-2, ¶ 44) and at least one cladding part (110; Figs. 1-3, ¶s 43-44) that is arranged on said frame component (Fig. 3):  wherein the cladding part has at least one recess (the closed region between covers 112a, 112b and 111; Fig. 3, ¶ 17) that is closed in an essentially airtight and essentially watertight manner and that has multiple rigid planar solar cells (113; Figs. 2-3, ¶s 17-18) that are arranged therein and are electrically connected to one another in order to generated electrical energy (¶ 23); and wherein the outer side of the cladding part (110) comprises at least in a region adjacent to one of the solar cells (113) a three-dimensionally curved outer shape (see Fig. 1 where the 110 curves over and matches the roof curve both longitudinally for-aft and transversally cross-car) that is provided so that in an installed position on the motor vehicle said outer shape form as a part of a vehicle outer counter, and wherein the frame component (121) is an essentially structurally supporting component of the vehicle body part (120) and said frame component supports and braces the cladding part (110; Figs. 1 and 3) in the installed position on the motor vehicle (Fig. 1), wherein the cladding part has an in comparison essentially smaller structurally supporting proportion (130/115; Figs. 3-4).
Regarding claim 2
Regarding claim 3, Hirotaka discloses the vehicle body part according to claim 1, wherein the cladding part comprises wherein the outer side of the cladding part (110) essentially connects flush (Fig. 3) to an outer side of the frame component (120/121).
Regarding claim 4, Hirotaka discloses the vehicle body part according to claim 3, wherein the supporting element is formed from at least two sheets (111, 112) wherein the outer of the sheets (112o, 112t; Fig. 3) forms the outer side of the cladding part and an inner of the sheets (111; Fig. 3) forms an inner side that is remote from the outer side, wherein the recess is (114; Fig. 3) is embodied between the two sheets.
Regarding claim 6, Hirotaka discloses the vehicle body part according to claim 4, wherein  a free space between the at least one solar cell and respective walls of the cladding part that delimit the allocated recess is filled with a silicone gel (114, 114a, 114b; Figs. 3 and 7, ¶ 51).
Regarding claim 7, Hirotaka discloses the vehicle body part according to claim 4, wherein the recess is delimited by means of two films (114a, 114b) comprising thermoplastic polyurethane films (¶ 30) that are arranged on the supporting element and that are connected to one another so as to seal the recess (¶s 35-36).
Regarding claim 8, Hirotaka discloses the vehicle boy part according to claim 1, wherein the frame component comprises a receiving region having a step (120/121; Fig. 3), wherein the cladding part is arranged in the receiving region (Figure 3).
Regarding claim 20, Hirotake discloses the vehicle body part according to claim 7, wherein the two films comprise thermoplastic polyurethane films (114a, 114b; ¶30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka in view of Kogler (EP1755170A2).
Regarding claim 9, Hirotaka discloses the vehicle body part with a step according to claim 8.  However, Hirotaka is silent to wherein the step of the frame component is embodied in an essentially z-shaped, wherein an upper limb of the z-shaped step forms the outer side of the frame component and said outer side essentially connects flush to the cladding part, and wherein a lower limb of the step forms a resting surface for the cladding part.
In claim 9, Kogler teaches wherein the step (at 15, Fig. 1) of the frame component (15; Fig. 1) is embodied in an essentially z-shaped, wherein an upper limb (20; Fig. 1) of the z-shaped step forms the outer side of the frame component and said outer side essentially connects flush to the cladding part (11; Fig. 1), and wherein a lower limb (9; Fig. 1) of the step forms a resting surface for the cladding part.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle body part with a step from Hirotaka by adding a upper limb and lower limb as taught by Kogler.  Doing so, allows for an optimized design between the panels to protect from weather such as rain and snow (¶ 8), and also substantially improved fatigue strength of the connection of the frame (¶ 20). 

Response to Arguments
Claim objections:  Claim 1 was objected to in the non-final office action October 13, 2021 for two informalities.  These informalities remain as the claim 1 was not amended to correct them.  Also, third/fourth objections have been added based on the claims submitted February 25, 2022.
Regarding claim 1:  The discussion on pages 7 and 8 of the Remarks traverse the claim 1 based on limitations which have now been amended into claim 1.  The claim 1 submitted February 25, 2022 does not appear to have any amendments to evaluate.
Regarding claim 2:  The discussion on page 9 states that claim 2 stands cancelled.  The claim 2 submitted February 25, 2022 does not appear to be cancelled.
Regarding claims 3-4 and 6-9:  Applicant traversed claims 3-4 and 6-9 based on the depending from amended claim 1.  However, claim 1 has not been amended as per the discussion on pages 7-8 of the Remarks.
Regarding claim 20:  Newly added claim 20 is rejected based on the previous rejection of claim 1 in that Hirotake discloses two thermoplastic polyurethane films (114a, 114b; ¶30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         


/J.E.H./Examiner, Art Unit 3612